The offense is possession of whisky for the purpose of sale; the punishment, confinement in the penitentiary for eighteen months.
This court is without jurisdiction to entertain the appeal for the reason that the appeal bond is not approved by the trial judge. The approval of the bond by the sheriff and the district judge is essential. Article 818, C.C.P.; Page v. State, 32 S.W.2d 467; Lamar v. State, 40 S.W.2d 162; Payne v. State,44 S.W.2d 380.
Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.
MORROW, P.J., absent.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 646 
                 ON MOTION TO REINSTATE APPEAL.